ICJ_007_Asylum_COL_PER_1949-10-20_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE COLOMBO-PÉRUVIENNE
RELATIVE AU DROIT D'ASILE

ORDONNANCE DU 20 OCTOBRE 1949

1949

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

COLOMBIAN-PERUVIAN
ASYLUM CASE

ORDER OF OCTOBER 20th, 1949

SOCIÉTÉ D’EDITIONS A. W. SIJTHOFF’S

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
La présente ordonnance doit être citée comme suit :

« Affaire colombo-péruvienne relative au droit d'asile,
Ordonnance du 20 octobre 1949:
C. I. J. Recueil 1949, p. 225.»

This Order should be cited as follows :

“Colombian-Peruvian asylum case, Order of October 2oth, 1949:
I. C. J. Reports 1949, p. 225.”

 

Sales number 23

 

 

 
1949
2 20 octobre

Réle général
n° 7

225

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1949

Ordonnance rendue le 20 octobre 1949.

AFFAIRE COLOMBO-PERUVIENNE
RELATIVE AU DROIT D'ASILE

Le Président en exercice de la Cour internationale de Justice,

Vu les articles 35, 36, 40 et 48 du Statut de Ja Cour,

Vu les articles 32, 35, 38 et 41 du Réglement de la Cour,

Rend l'ordonnance suivante:

Considérant qu’a la date du 15 octobre 1949, les Gouvernements
de la République de Colombie et de la République du Pérou ont
déposé au Greffe de la Cour le texte d’un Accord, du 31 août 1949,
aux termes duquel ils sont convenus de soumettre à la décision de
la Cour le différend existant entre eux, à la suite de la demande
présentée par le Gouvernement de Colombie en vue d’obtenir de
la part du Gouvernement du Pérou un sauf-conduit en faveur d’un
ressortissant péruvien réfugié à l'ambassade de Colombie à Lima;

Considérant qu'aux termes dudit Accord, la procédure devant
la Cour pourra être engagée à la demande de n’importe laquelle
des deux Parties, sans que cela constitue un acte inamical envers
l'autre Partie ;

Considérant que les deux Parties ont respectivement désigné
comme agents, la Colombie, M. le professeur J. M. Yepes, et le
Pérou, M. Carlos Sayan Alvarez, lesquels ont élu domicile à La
Haye ;

Considérant qu’a la date du 15 octobre 1949, le Gouvernement
de la République de Colombie a déposé au Greffe de la Cour une
requéte par laquelle la Cour est invitée 4 dire si:

4
226 ORDONNANCE DU 20 X 49 (DROIT D'ASILE)

a) dans le cadre des obligations qui découlent, en particulier,
de l’Accord bolivarien sur l’extradition du 18 juillet ro1x et de la
Convention sur le droit d’asile du 20 février 1928, tous deux en
vigueur entre la Colombie et 4e Pérou, et, d’une façon générale,
du droit international américain, il appartient ou non à la Colombie,
en tant que pays accordant l'asile, de qualifier la nature du délit
aux fins du susdit asile;

b) dans le cas concret matière du litige, le Pérou, en sa qualité
d'État territorial, est ou non obligé d’accorder les garanties néces-
saires pour que le réfugié sorte du pays, l’inviolabilité de sa per-
sonne étant respectée ;

Considérant que la requête, qui porte la signature de M. Yepes,
agent du Gouvernement de Colombie, dûment légalisée par le
chargé d’affaires de Colombie à La Haye, invoque :

a) l'article 7 du Protocole d’amitié et de coopération entre la
République de Colombie et la République du Pérou qui fut
signé à Rio-de-Janeiro le 24 mai 1934 et entra en vigueur
pour les deux Etats le 27 septembre 1935 ;

b) l’article 36, alinéa 1, du Statut de la Cour;

c) l’article 40 de ce même Statut et l’article 32 du Règlement
de la Cour,

et que, par conséquent, la requête contient la mention de la disposi-
tion par laquelle le requérant prétend établir la compétence de la
Cour ;

Considérant, en outre, que la requête contient l'indication de
l’objet de la demande et un exposé succinct des faits et motifs par
lesquels la demande est prétendue justifiée ;

Considérant que, dans ces conditions, la requête satisfait aux
conditions de forme posées par le Règlement ;

Considérant que, le 17 octobre 1949, le Gouvernement de la
République du Pérou a été avisé du dépôt de la requête, dont
copie certifiée conforme lui a été expédiée le même jour, et qu’il
a, le 19 octobre, accusé réception de cette requête ;

Le Président en exercice de la Cour, celle-ci ne siégeant pas,
après s'être renseigné auprès des Parties sur les questions de procé-
dure, fixe comme il suit les délais pour la présentation, par les
Parties, des pièces de la procédure écrite :

pour le Mémoire du Gouvernement de la République de
Colombie: le vendredi 30 décembre 1949 ;

pour le Contre-Mémoire de la République du Pérou : le ven-
dredi 10 mars 1950;

5
227 ORDONNANCE DU 20 X 49 (DROIT D'ASILE)

pour la Réplique du Gouvernement de la République de
Colombie : le jeudi 20 avril 1950;

pour la Duplique du Gouvernement de la République du Pérou :
le mardi 30 mai 1950.

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le vingt octobre mil neuf cent qua-
rante-neuf, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respective-
ment au Gouvernement de la République de Colombie et au Gou-
vernement de la République du Pérou.

Le Président en exercice,
(Signé) J. G. GUERRERO.

Le Greffier de la Cour,
(Signé) E. HAMBRO.
